EXHIBIT 10.1

ALLSCRIPTS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, (this “Agreement”) is effective as of this 24th day
of April, 2007, by and between Allscripts LLC, a limited liability corporation
organized and existing under the laws of the State of Delaware, with its
principal place of business at 222 Merchandise Mart Plaza, Chicago, Illinois
60654 (“Company”) and Benjamin E. Bulkley (“Executive”).

RECITALS

WHEREAS, Company desires to employ Executive as its Chief Operating Officer; and

WHEREAS, Executive desires to be employed by Company in the aforesaid capacity.

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

 

1. Employment.

Company hereby agrees to employ Executive, and Executive hereby accepts
employment, as Chief Operating Officer of Company, pursuant to the terms of this
Agreement. Executive shall have the duties and responsibilities and perform such
administrative and managerial services of that position as are set forth in the
bylaws of Company (the “Bylaws”) or as shall be delegated or assigned to
Executive by the Chief Executive Officer of Company (the “CEO”) from time to
time. Executive shall report to the CEO and carry out his responsibilities
hereunder on a full-time basis for and on behalf of Company; provided that
Executive shall be entitled to devote time to personal investments and civic and
charitable activities, personal education and development, so long as such
activities do not interfere with or conflict with Executive’s duties hereunder.
Notwithstanding the foregoing, Executive agrees that, during the term of this
Agreement, Executive shall not act as an officer of any entity other than
Company without the prior written consent of Company.

 

2. Effective Date and Term.

The initial term of Executive’s employment by Company under this Agreement shall
commence as of April 24, 2007 (the “Effective Date”) and shall continue in
effect for a term of one (1) year, unless earlier terminated as provided herein.
Thereafter, the Company may elect to renew this Agreement upon the expiration of
the initial term or any renewal term by providing written notice of renewal to
Executive at least ninety (90) days prior to the expiration of the then current
term. If such notice is not provided, Executive must notify Company that Company
failed to provide a notice of renewal. If Company does not cure such failure
within five (5) business days, this Agreement will terminate at the expiration
of the then current term. If

 

- 1 -



--------------------------------------------------------------------------------

Company elects not to renew this Agreement at the end of the initial term or any
renewal term, such nonrenewal shall be treated as a termination of the
Employment Period without cause by Company for the limited purpose of
determining the payments and benefits available to Executive (i.e., Executive
shall be entitled to the severance/benefits set forth in Section 4.5.1). If
Executive elects not to renew this Agreement, the same shall not constitute a
termination of the Employment Period without cause and Executive shall be
entitled to receive the severance/benefits set forth in Section 4.5.5. As used
herein, the term “Employment Period” shall mean the period from the Effective
Date until the termination of the Agreement (i) for non-renewal pursuant to this
Section 2, or (ii) pursuant to Section 4 herein.

 

3. Compensation and Benefits.

In consideration for the services Executive shall render under this Agreement,
Company shall provide or cause to be provided to Executive the following
compensation and benefits:

3.1 Base Salary. During the Employment Period, Company shall pay to Executive an
annual base salary at a rate of four hundred thousand dollars ($400,000) per
annum, subject to all appropriate federal and state withholding taxes, which
base salary shall be payable in accordance with Company’s normal payroll
practices and procedures. Executive’s base salary shall be reviewed annually
prior to the beginning of each Fiscal Year (as defined below) during the
Employment Period by the CEO or the Board of Directors of Company (the “Board”),
or a committee of the Board, and may be increased in the sole discretion of the
CEO, Board, or such committee of the Board, based on Executive’s performance
during the preceding Fiscal Year. For purposes of this Agreement, the term
“Fiscal Year” shall mean the fiscal year of the Company, commencing on January 1
of each year and ending on December 31. Executive’s base salary, as such base
salary may be increased annually hereunder, is hereinafter referred to as the
“Base Salary.” After Executive has been employed for a period of six (6) months
by the Company, the CEO shall review the performance of Executive and the
Company and determine if any adjustment in said salary is merited, in the sole
discretion of the CEO.

3.2 Performance Bonus. Executive shall be eligible to receive a cash bonus in
accordance with this Section 3.2. Payment of the Performance Bonus, if any, will
be subject to the sole discretion of the CEO, Board or a committee of the Board,
and the amount of any such Performance Bonus will be determined by, and based
upon criteria selected by, the CEO, Board or such committee. Based upon the
foregoing exercise of discretion, Executive’s target Performance Bonus, if any,
shall be 50% of his/her salary, but may, based on performance, exceed such
amount. The Performance Bonus shall be payable on or before April 30 of the year
immediately succeeding the Fiscal Year for which such Performance Bonus was
earned; provided, however, that if the applicable Company (or Parent) objectives
are based upon Company’s (or Parent’s) annual audited financial statements, and
if, on April 30 of the applicable year such financial statements have not yet
been issued, the Performance Bonus, if any, shall be payable promptly upon the
issuance of such financial statements. Notwithstanding the foregoing, Company
agrees to pay Executive the amount of Fifty Thousand Dollars ($50,000) as the
minimum bonus with respect to his employment with the Company during 2007 at
such time as Performance Bonuses are paid for said year in the manner set forth
above. After Executive has been employed for a period of six (6) months by the
Company, the CEO shall

 

- 2 -



--------------------------------------------------------------------------------

review the performance of Executive and the Company and determine if any
adjustment in said minimum bonus is merited, in the sole discretion of the CEO.

3.3 Benefits. During the Employment Period and as otherwise provided hereunder,
Executive shall be entitled to the following:

3.3.1 Vacation. Executive shall be entitled to twenty (20) business days per
Fiscal Year of paid vacation, such vacation time not to be cumulative (i.e.,
vacation time not taken in any Fiscal Year shall not be carried forward and used
in any subsequent Fiscal Year).

3.3.2 Participation in Benefit Plans. Executive shall be entitled to health
and/or dental benefits, including immediate coverage for Executive and his
eligible dependents, which are generally available to Company’s senior executive
employees and as provided by Company in accordance with its group health
insurance plan coverage. In addition, Executive shall be entitled to participate
in any profit sharing plan, retirement plan, group life insurance plan or other
insurance plan or medical expense plan maintained by the Company for its senior
executives generally, in accordance with the general eligibility criteria
therein.

3.3.3 Physical Examination. Executive shall be entitled to receive reimbursement
for the cost of one general physical examination per twelve (12) month period
during the term of the Agreement from a physician chosen by Executive in his
reasonable discretion.

3.3.4 Perquisites. Executive shall be entitled to such other benefits and
perquisites that are generally available to Company’s senior executive employees
and as provided in accordance with Company’s plans, practices, policies and
programs for senior executive employees of Company.

3.3.5 Indemnification. Executive shall be entitled to indemnification (including
immediate advancement of all legal fees with respect to any claim for
indemnification) and directors’ and officers’ insurance coverage, to the extent
made available to other senior executives, in accordance with the Bylaws and all
other applicable policies and procedures of Company.

3.4 Expenses. Company shall reimburse Executive for proper and necessary
expenses incurred by Executive in the performance of his duties under this
Agreement from time to time upon Executive’s submission to Company of invoices
of such expenses in reasonable detail and subject to all standard policies and
procedures of Company with respect to such expenses. In addition, Executive
shall be reimbursed for expenses associated with his relocation to the Chicago
area as set forth on Appendix A.

3.5 Stock Awards. Executive shall be eligible to participate in any applicable
stock bonus, stock option, or similar plan implemented by Company and generally
available to its senior executive employees, including, without limitation,
Company’s Amended and Restated 1993 Stock Incentive Plan approved by the Board
and Company’s shareholders on or about June 7, 1999 (the “Plan”) for the grant
of options to Executive as approved by the Board. Executive will receive
restricted shares of Company stock with a value of $600,000. The award of these
shares is subject to the approval of Company’s Compensation Committee, at its
next scheduled

 

- 3 -



--------------------------------------------------------------------------------

meeting subsequent to the execution of this agreement. Therefore the number of
shares will not be determined until the grant date. The shares will vest over a
4 year period and be subject to a separate agreement that is customary for such
grants.

 

4. Termination of the Agreement Prior To the Expiration.

This Agreement and the Employment Period of Executive may be terminated at any
time as follows (the effective date of such termination hereinafter referred to
as the “Termination Date”):

4.1 Termination upon Death or Disability of Executive.

4.1.1 This Agreement and the Employment Period shall terminate immediately upon
the death of Executive. In such event, all rights of Executive and/or
Executive’s estate (or named beneficiary) shall cease except for the right to
receive payment of the amounts set forth in Section 4.5.4 of the Agreement.

4.1.2 Company may terminate this Agreement and the Employment Period upon the
disability of Executive. For purposes of this Agreement, Executive shall be
deemed to be “disabled” if Executive, as a result of illness or incapacity,
shall be unable to perform substantially his required duties for a period of
three (3) consecutive months or for any aggregate period of three (3) months in
any six (6) month period. In the event of a dispute as to whether Executive is
disabled, Company may refer Executive to a licensed practicing physician of
Company’s choice, and Executive agrees to submit to such tests and examination
as such physician shall deem appropriate to determine Executive’s capacity to
perform the services required to be performed by Executive hereunder. In such
event, the parties hereby agree that the decision of such physician as to the
disability of Executive’s shall be final and binding on the parties. Any
termination of the Agreement under this Section 4.1.2 shall be effected without
any adverse affect on Executive’s rights to receive benefits under any
disability policy of Company, but shall not be treated as a termination without
cause.

4.2 Termination by Company for Cause. Company may terminate this Agreement and
the Employment Period for Cause (as defined herein) upon written notice to
Executive, which termination shall be effective on the date specified by Company
in such notice; provided however, that Executive shall have a period of ten
(10) days (or such longer period not to exceed 30 days as would be reasonably
required for Executive to cure such action or inaction) after the receipt of the
written notice from Company to cure the particular action or inaction, to the
extent a cure is possible. For purposes of this Agreement, the term “Cause”
shall mean:

4.2.1 The willful or grossly negligent failure by Executive to perform his
duties and obligations hereunder in any material respect, other than any such
failure resulting from the disability of Executive;

4.2.2 Executive’s conviction of a crime or offense involving the property of
Company, or any crime or offense constituting a felony or involving fraud or
moral turpitude; provided that, in the event that Executive is arrested or
indicted for a crime or offense related to any of the foregoing, then Company
may, at its option, place Executive on paid leave of absence, pending the final
outcome of such arrest or indictment;

 

- 4 -



--------------------------------------------------------------------------------

4.2.3 Executive’s violation of any law, which violation is materially and
demonstrably injurious to the operations or reputation of Company; or

4.2.4 Executive’s material violation of any generally recognized policy of
Company, Executive’s refusal to follow the lawful directions of the Board, or
Executive’s insubordination to his supervisor.

Notwithstanding the foregoing, any notice and lapse of time period provided in
this Section 4.2 shall not be required with respect to any event or circumstance
which is the same or substantially the same as an event or circumstance with
respect to which notice and an opportunity to cure has been given within the
previous six (6) months.

4.3 Termination without Cause. Either party may terminate this Agreement and the
Employment Period without cause upon thirty (30) days prior written notice to
the other party. If Company elects not to renew this Agreement at the end of the
initial term or any renewal term, such nonrenewal shall be treated as a
termination of the Employment Period without cause by Company for the limited
purpose of determining the payments and benefits available to Executive (i.e.,
Executive shall be entitled to the severance/benefits set forth in
Section 4.5.1).

4.4 Termination by Executive for Constructive Discharge.

4.4.1 Executive may terminate this Agreement and the Employment Period, in
accordance with the process set forth below, a result of a Constructive
Discharge. For purposes of this Agreement “Constructive Discharge” shall mean:

 

  (i) a failure of Company to meet its obligations in any material respect under
this Agreement, including, but not limited to, any reduction in or failure to
pay the Base Salary;

 

  (ii) a material diminution in or other substantial adverse alteration in the
nature or scope of Executive’s responsibilities with Company;

 

  (iii) Executive has been asked to relocate his principal place of business to
a location that is more than fifty (50) miles from Company’s offices located in
Chicago, Illinois; or

 

  (iv) there has been a Change of Control of Company.

4.4.2 For purposes of this Agreement, a “Change of Control” shall mean any one
of the following events (references to “shares” or “common stock” shall be
deemed to include the membership interests of Company):

 

  (i) the acquisition by any person or group of beneficial ownership of stock
possessing more than thirty percent (30%) of the outstanding securities of
Company which generally entitle the holder thereof to vote for the election of
directors (“Voting Power”), except that (a) no such person or group shall be
deemed to own beneficially (1) any securities acquired directly from Company
pursuant to a written agreement with Company, or (2) any

 

- 5 -



--------------------------------------------------------------------------------

       securities held by the Company or a subsidiary of Company (“Subsidiary”),
or any employee benefit plan (or related trust) of Company or a Subsidiary; and
(b) no Change in Control shall be deemed to have occurred solely by reason of
any such acquisition by a corporation with respect to which, after such
acquisition, more than sixty percent (60%) of the then outstanding shares of
common stock of such corporation and the Voting Power of such corporation are
then beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the stock and Voting Power of Company immediately before
such acquisition, in substantially the same proportions as their ownership
immediately before such acquisition; or

 

  (ii) the individuals who constitute the Board as of the date of this Agreement
(the “Incumbent Board”) cease for any reason other than their deaths to
constitute at least a majority of the Board; provided that any individual who
becomes a director after the date of this Agreement whose election or nomination
for election by Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then comprising the Incumbent Board shall be
considered, for purposes of this section, as though such individual were a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of Company
(as such terms are used in Rule 14a-11 under the 1934 Act); or

 

  (iii) Company effects: (a) a merger, reorganization or consolidation of
Company with respect to which the individuals and entities who were the
respective beneficial owners of the shares of common stock and Voting Power of
Company immediately before such merger, reorganization or consolidation do not,
immediately after such merger, reorganization or consolidation, beneficially
own, directly or indirectly, more than sixty percent (60%) of, respectively, the
then outstanding shares of common stock and the Voting Power of the corporation
resulting from such merger, reorganization, or consolidation; (b) a liquidation
or dissolution of Company; or (c) a sale or other disposition of all or
substantially all of the assets of Company.

4.4.3 For purpose of the foregoing definition, the terms “beneficially owned”
and “beneficial ownership” and “person” shall have the meanings ascribed to them
in SEC rules 13d-5(b) under the 1934 Act, and “group” means two or more persons
acting together in such a way to be deemed a person for purposes of
Section 13(d) of the 1934 Act.

4.4.4 In the event of a Constructive Discharge other than as a result of a
Change in Control, Executive shall have the right to terminate this Agreement
and receive the benefits set forth in Section 4.5.1 below, upon delivery of
written notice to Company no later than the close of business on the sixtieth
(60th) day following the effective date of a Constructive Discharge; provided,
however, that such termination shall not be effective until the expiration of
ten (10)

 

- 6 -



--------------------------------------------------------------------------------

days after receipt by Company of such written notice and Company has not cured
such Constructive Discharge within the 10-day period. If Company so effects a
cure, the Constructive Discharge notice shall be deemed rescinded and of no
force or effect. Notwithstanding the foregoing, such notice and lapse of time
shall not be required with respect to any event or circumstance which is the
same or substantially the same as an event or circumstance with respect to which
notice and an opportunity to cure has been given within the previous six
(6) months. The effective date of a Constructive Discharge shall be: (i) in the
event of a Constructive Discharge under Section 4.4.1(i) or (ii), the effective
date of the event giving rise to the Constructive Discharge; or (ii) in the
event of a Constructive Discharge under Section 4.4.1(iii), the date on which
Executive receives notice of the request to relocate.

4.4.5 In the event of a Constructive Discharge as a result of a Change of
Control, Executive shall have the right to terminate this Agreement and receive
the benefits set forth in Section 4.5.2 upon delivery of written notice to
Company no later than twelve (12) months following the effective date of the
Change of Control.

 

4.5 Rights upon Termination. Upon termination of this Agreement and the
Employment, the following shall apply:

4.5.1 Termination by Company Without Cause or for Constructive Discharge. If
Company terminates the Employment Period without Cause, or if Executive
terminates the Employment Period as a result of a Constructive Discharge,
Executive shall be entitled to receive payment of any Base Salary amounts that
have accrued but have not been paid as of the Termination Date, and the unpaid
Performance Bonus, if any, with respect to the Fiscal Year preceding the Fiscal
Year in which the Termination Date occurs (such Performance Bonus, if any, to be
determined in the manner that it would have been determined, and payable at the
time it would have been payable, under Section 3.2 had there been no termination
of the Employment Period). In addition, subject to Section 4.5.2, below, Company
shall be obligated to pay Executive (or provide Executive with) the following
benefits as severance:

 

  (i) during the first twelve (12) months of the term of this agreement, one
month’s salary for each month of service up to a maximum of twelve (12) months
shall be payable; subsequent to the first anniversary of this agreement, one
(1) year of Executive’s Base Salary, payable in twelve (12) equal monthly
installments commencing on the Termination Date, equal to Executive’s annual
Base Salary in effect immediately prior to the Termination Date, such amount to
be payable regardless of whether Executive obtains other employment and is
compensated therefor (but, in all events for purposes of this section, only so
long as Executive is not in violation of Section 5 hereof);

 

  (ii)

the Performance Bonus for the Fiscal Year in which the Termination Date occurs
that would have been payable under Section 3.2 had there been no termination of
the Employment Period (such Performance Bonus to be determined in the manner it
would have been determined under Section 3.2 had there been no termination of
the Employment Period), payable in twelve (12) equal monthly installments
commencing on the fifteenth day

 

- 7 -



--------------------------------------------------------------------------------

 

of the first full month following the Termination Date. Any Performance Bonus
payable with respect to the Fiscal Year in which the Termination Date occurs
shall be paid in accordance with Section 3.2;

 

  (iii) continuation of Executive’s then current enrollment (including family
enrollment, if applicable) in all health and/or dental insurance benefits set
forth in Section 3.2.2 for a period of twelve (12) months following the
Termination Date, with Executive’s contribution to such plans as if Executive
were employed by Company (and in such a manner as to not jeopardize Executive’s
qualification for such insurance, and which may require that such benefits be
provided pursuant to COBRA), such contributions to be paid by Executive in the
same period (e.g., monthly, bi-weekly, etc.) as all other employees of Company;
provided, however that Company may terminate such coverage if payment from
Executive is not made within ten (10) days of the date on which Executive
receives written notice from Company that such payment is due; and provided,
further, that such benefits may be discontinued earlier to the extent that
Executive becomes entitled to comparable benefits from a subsequent employer;

 

  (iv) outplacement services, in an amount up to ten thousand dollars ($10,000),
paid to Executive on exit; and

 

  (v) any stock options or other awards granted to Executive pursuant to
Section 3.5 that have not vested as of the Termination Date shall vest in full
upon the Termination Date, except as otherwise stated in such award.

4.5.2 Additional Severance Upon Termination for Change of Control. If Executive
terminates the Employment Period pursuant to Section 4.4 by reason of a Change
of Control, then Executive shall be entitled to receive the compensation and
benefits described in Section 4.5.1 (except for those benefits described in
Sections 4.5.1(i) and (ii)) and the following additional benefits as severance:

 

  (i) payment in a lump sum of an amount equal to the product of Executive’s
Base Salary in effect as of the Termination Date multiplied by 2; and

 

  (ii) a lump sum payment of Performance Bonus equal to the target Performance
Bonus that would have been received by Executive during the Fiscal Year in which
the Change of Control occurs, multiplied by 2.

4.5.3 Termination With Cause by Company or Without Cause by Executive. If
Company terminates the Employment Period with Cause, or if Executive terminates
the Employment Period other than as a result of a Constructive Discharge or a
non-renewal under Section 2, Company shall be obligated to pay Executive (i) any
Base Salary amounts that have accrued but have not been paid as of the
Termination Date; and (ii) the unpaid Performance Bonus, if any, with respect to
the Fiscal Year preceding the Fiscal Year in which the Termination

 

- 8 -



--------------------------------------------------------------------------------

Date occurs (such Performance Bonus, if any, to be determined in the manner it
would have been determined, and payable at the time it would have been payable,
under Section 3.2 had there been no termination of the Employment Period). No
other amounts shall be payable.

4.5.4 Termination Upon Death or Disability. If the Employment Period is
terminated because of the death or disability of Executive, Company shall be
obligated to pay Executive or, if applicable, Executive’s estate, the following
amounts: (i) earned but unpaid Base Salary; (ii) the unpaid Performance Bonus,
if any, with respect to the Fiscal Year preceding the Fiscal Year in which the
Termination Date occurs (such Performance Bonus, if any, to be determined in the
manner it would have been determined, and payable at the time it would have been
payable, under Section 3.2 had there been no termination of the Employment
Period); and (iii) the amount of Executive’s Performance Bonus, if any, for the
Fiscal Year in which the Termination Date occurs that would have been payable
under Section 3.2 had there been no termination of the Employment Period (such
Performance Bonus, if any, to be determined in the manner it would have been
determined under Section 3.2 had there been no termination of the Employment
Period), payable as follows: (a) fifty percent (50%) of such Performance Bonus
shall be paid on the Termination Date; and (b) the remaining fifty percent
(50%) shall be paid in twelve (12) equal monthly installments commencing on the
fifteenth day of the first full month following the Termination Date. Any
Performance Bonus payable with respect to the Fiscal Year in which the
Termination Date occurs shall be paid in accordance with Section 3.2.

4.5.5 Termination for Non-Renewal by Executive. If the Employment Period is
terminated by reason of a non-renewal by Executive under Section 2, then
Executive shall be entitled to receive payment of any Base Salary amounts that
have accrued but have not been paid as of the Termination Date, and the unpaid
Performance Bonus, if any, with respect to the Fiscal Year preceding the Fiscal
Year in which the Termination Date occurs (such Performance Bonus, if any, to be
determined in the manner that it would have been determined, and payable at the
time it would have been payable, under Section 3.2 had there been no termination
of the Employment Period). No other amounts shall be payable.

4.6 Effect of Notice of Termination. Any notice of termination by Company,
whether for Cause or without cause, may specify that, during the notice period,
Executive need not attend to any business on behalf of Company.

 

5. Noncompetition and Confidentiality.

5.1 Covenant Not to Compete. During the Employment Period and for a period of
two (2) years after the expiration or earlier termination of the Employment
Period (other than a termination by Company without Cause or a termination by
Executive for Constructive Discharge), Executive shall not, (i) directly or
indirectly act in concert or conspire with any person employed by Company in
order to engage in or prepare to engage in or to have a financial or other
interest in any business which is a Direct Competitor (as defined below); or
(ii) serve as an employee, agent, partner, shareholder, director or consultant
for, or in any other capacity participate, engage or have a financial or other
interest in any business which is a Direct Competitor (provided, however, that
notwithstanding anything to the contrary contained in this Agreement, Executive
may own up to two percent (2%) of the outstanding shares of the capital stock of
a company whose securities are registered under Section 12 of the Securities
Exchange

 

- 9 -



--------------------------------------------------------------------------------

Act of 1934). For purposes of this Agreement, the term “Direct Competitor” shall
mean any person or entity engaged in the business of marketing or providing
within the continental United States prescription products or services for
pharmacy benefit management products or services including, without limitation,
prepackaged prescription products or services, point of care pharmacy dispensing
systems, point of care decision support or clinical software for physicians,
mail service pharmacy products or services, or pharmaceuticals or pharmaceutical
delivery systems. Notwithstanding the foregoing, Direct Competitor shall not
include (or preclude Executive from employment with) (i) a pharmaceutical,
biotech or medical device company or (ii) a subsidiary or separately reported
business unit of a Direct Competitor which subsidiary or business unit is not
itself a Direct Competitor (and Executive remains in full compliance with
Section 5.3 below).

5.2 No Solicitation of Employees. During the Employment Period and for a period
of two (2) years following the expiration or earlier termination of the
Employment Period for any reason, Executive shall not, directly or indirectly,
whether for its own account or for the account of any other individual or
entity, (i) employ, hire or solicit for employment, or attempt to employ, hire
or solicit for employment, any Employee (as defined below), (ii) divert or
attempt to divert, directly or indirectly, or otherwise interfere in a material
fashion with or circumvent Company’s relationship with, any Employees, or
(iii) induce or attempt to induce, directly or indirectly, any Employee to
terminate his or her employment or other business relationship with Company. For
purposes of this Section 5.2, “Employee” shall mean any person who is or was
employed by Company during the Employment Period; provided, however, that
“Employee” shall not include any person (a) whose employment with Company was
terminated by Company without cause, or (b) who was not employed by Company at
any time during the six (6) month period immediately prior to the Termination
Date. A hiring pursuant to a general solicitation (and without the involvement
or knowledge of Executive) which is responded to by an Employee shall not be
precluded hereunder for anyone who is below the level of Vice President of
Company.

5.3 Confidential Information. Company has advised Executive, and Executive
acknowledges, that it is the policy of Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to
Company. Executive shall not at any time, directly or indirectly divulge,
furnish or make accessible to any person, firm, corporation, association or
other entity (otherwise than as may be required in the regular course of
Executive’s employment), nor use in any manner, either during the Employment
Period or after the termination of the Employment Period for any reason, any
Protected Information, or cause any such information of Company to enter the
public domain, except as required by law or court order. “Protected Information”
means trade secrets, confidential and proprietary business information of
Company, and any other information of Company, including but not limited to,
customer lists (including potential customers), sources of supply, processes,
plans, materials, pricing information, internal memoranda, marketing plans,
internal policies, and products and services which may be developed from time to
time by the company and its agents or employees, including Executive; provided,
however, that information that is in the public domain (other than as a result
of a breach of this Agreement), approved for release by Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with Company, is not Protected Information.

 

- 10 -



--------------------------------------------------------------------------------

5.4 Injunctive Relief. Executive acknowledges and agrees that the restrictions
imposed upon him by this Section 5 and the purpose for such restrictions are
reasonable and are designed to protect the Protected Information and the
continued success of Company without unduly restricting Executive’s future
employment by others. Furthermore, Executive acknowledges that in view of the
Protected Information of Company which Executive has or will acquire or has or
will have access to and the necessity of the restriction contained in this
Section 5, any violation of the provisions of this Section 5 would cause
irreparable injury to Company and its successors in interest with respect to the
resulting disruption in their operations. By reason of the foregoing, Executive
consents and agrees that if he violates any of the provisions of this Section 5,
the company and its successors in interest, as the case may be, shall be
entitled, in addition to any other remedies that they may have, including
monetary damages, to an injunction to be issued by a court of competent
jurisdiction, restraining Executive from committing or continuing any violation
of this Section 5.

 

6. Certain Additional Payments by Company.

Company agrees that:

6.1 Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 6) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code or if any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Executive of all taxes (including interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.

6.2 Subject to the provisions of Section 6.3, below, all determinations required
to be made under this Section 6, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the accounting firm
which is then serving as the auditors for Company (the “Accounting Firm”), which
shall provide detailed supporting calculations both to Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment, or such earlier time as is requested by Company. In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity, or group effecting the Change in Control, Executive shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by Company. Any Gross-Up Payment, as determined pursuant to this
Section 6, shall be paid by Company to Executive within five (5) days of the
receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the

 

- 11 -



--------------------------------------------------------------------------------

Excise Tax on Executive’s applicable federal income tax return would not result
in the imposition of a negligence or similar penalty. Any good faith
determination by the Accounting Firm shall be binding upon Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that Company exhausts
its remedies pursuant to Section 6.3, below, and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Company to or for the benefit of
Executive.

6.3 Executive shall notify Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Company of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than fifteen (15) business days after Executive is informed in writing of
such claim and shall apprise Company of the nature of such claim and the date on
which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which Executive gives such notice to the company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

6.3.1 Give Company any information reasonably requested by Company relating to
such claim;

6.3.2 Take such action in connection with contesting such claim as Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Company;

6.3.3 Cooperate with Company in good faith in order effectively to contest such
claim; and

6.3.4 Permit Company to participate in any proceedings relating to such claim;

provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs an expenses. Without limiting the foregoing provisions of this
Section 6.3, the company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner; and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Company shall determine;
provided further, however, that if Company directs Executive to pay such claim
and sue for a refund, Company shall advance the amount of such payment to
Executive on an interest-free basis ad shall indemnify and hold Executive
harmless, on an after-

 

- 12 -



--------------------------------------------------------------------------------

tax basis, from any Excise Tax or income tax (including interest or penalties
with respect thereto) imposed with respect to such advance or with respect to
any imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. further more, Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

If, after the receipt by Executive of an amount advanced by Company pursuant to
Section 6.3 above, Executive becomes entitled to receive any refund with respect
to such claim, Executive shall (subject to Company’s complying with the
requirements of said interest paid or credited thereon, after taxes applicable
thereto). If, after the receipt by Executive of an amount advanced by Company
pursuant to said Section 6.3, a determination is made that Executive shall not
be entitled to any refund with respect to such claim and Company does not notify
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid; and the amount of such
advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.

 

7. No Set-Off or Mitigation.

The Company’s obligation to make the payments provided or in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as otherwise provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

 

8. Payment of Certain Expenses.

Company agrees to pay promptly as incurred, to the fullest extent permitted by
law, all legal fees and expenses which Executive may reasonably incur as a
result of any contest by Company, Executive or others of the validity or
enforceability of, or liability under, any provision of the Agreement (including
as a result of any contest initiated by Executive about the amount of any
payment due pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code; provided, however, that Company shall not be
obligated to make such payment with respect to any contest in which Company
prevails over Executive.

 

9. Indemnification.

To the fullest extent permitted by law, Company shall indemnify Executive
(including the advancement of expenses) for any judgments, fines, amounts paid
in settlement and reasonable expenses, including attorney’s fees, incurred by
Executive in connection with the

 

- 13 -



--------------------------------------------------------------------------------

defense or any lawsuit or other claim to which Executive is made a party by
reason of being an officer, director or employee of Company or any of its
Subsidiaries.

 

10. Miscellaneous.

10.1 Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

10.2 No Conflicts. Executive represents and warrants that the performance by him
of his duties hereunder will not violate, conflict with, or result in a breach
of any provision of, any agreement to which he/she is a party.

10.3 Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without reference to Illinois’ choice of law
statutes or decisions.

10.4 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one ore more of the provisions
hereof shall not affect the validity or enforceability of any other provision.
In the event any clause of this Agreement is deemed to be invalid, the parties
shall endeavor to modify that clause in a manner which carries out the intent of
the parities in executing this Agreement.

10.5 No Waiver. The waiver of a breach of any provision of this Agreement by any
party shall not be deemed or held to be a continuing waiver of such breach or a
waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.

10.6 Notices.

All demands, notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be personally
delivered or sent by facsimile machine (with a confirmation copy sent by one of
the other methods authorized in this Section), or by commercial overnight
delivery service, to the parties at the addresses set forth below:

 

To Company:   Allscripts, Inc.      222 Merchandise Mart Plaza, Suite 2024     
Chicago, Illinois 60654      Attention: Chief Executive Officer           with a
copy to:      General Counsel              To Executive:   at current address on
file with the Company   

 

- 14 -



--------------------------------------------------------------------------------

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

10.7 Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of Executive and Company, their respective successors and permitted
assigns and Executive’s heirs and personal representatives. Neither party may
assign any rights or obligations hereunder to any person or entity without the
prior written consent of the other party. This Agreement shall be personal to
Executive for all purposes.

10.8 Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreements or understandings between the parties with respect to
Executive’s employment by Company and his obligations thereto. Executive
acknowledges that he is not relying upon any representations or warranties
concerning his employment by Company except as expressly set forth herein. No
amendment or modification to the Agreement shall be valid except by a subsequent
written instrument executed by the parties hereto.

10.9 Dispute Resolution and Arbitration. The following procedures shall be used
in the resolution of disputes:

10.9.1 Dispute. In the event of any dispute or disagreement between the parties
under this Agreement, the disputing party shall provide written notice to the
other party that such dispute exists. The parties will then make a good faith
effort to resolve the dispute or disagreement. If the dispute is not resolved
upon the expiration of fifteen (15) days from the date a party receives such
notice of dispute, the entire matter shall then be submitted to arbitration as
set forth in Section 8.9.2.

10.9.2 Arbitration. If the dispute or disagreement between the parties has not
been resolved in accordance with the provisions of Section 8.9.1 above, then any
such controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration to be held in Chicago, Illinois,
in accordance with the employment dispute resolution rules of the American
Arbitration Association then in effect. Any decision rendered herein shall be
final and binding on each of the parties and judgement may be entered thereon in
the appropriate state or federal court. The arbitrators shall be bound to strict
interpretation and observation of the terms of this Agreement. The company shall
pay the costs of arbitration.

10.10 Survival. The provisions of Sections 4.5, 5, 8 and 9 of this Agreement
shall survive the expiration or earlier termination of the Agreement.

 

- 15 -



--------------------------------------------------------------------------------

10.11 Headings. Section headings used in this Agreement are for convenience of
reference only and shall not be used to construe the meaning of any provision of
this Agreement.

10.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

[Signature page follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

ALLSCRIPTS, INC. By:   /s/ Lee Shapiro Name:   Lee Shapiro Title:   President
EXECUTIVE: /s/ Benjamin E. Bulkley

Benjamin E. Bulkley

 

 

 

- 17 -



--------------------------------------------------------------------------------

Appendix A – Relocation Expenses

Executive shall have the opportunity to work with a relocation service selected
by the Company at Company’s expense. The following costs are also reimbursed
under this Agreement:

 

  •  

Commission in connection with the sale of Executive’s current home

  •  

Expenses in connection with the purchase of a new home in the Chicago area by
Executive:

 

Reimbursable Home Purchase Closing Costs

Discount or Origination Fees maximum 1%

  

State Surtax Stamps

Abstract/Title Search Exam

  

Sub-Escrow Tie-in Fee

Assumption Fee

  

Survey (if required by lender)

Attorney’s Fees – Lender

  

Tax Service Fee

Attorney’s Fees – Purchaser

  

Title Insurance—Lender’s Coverage

Credit Report

Escrow Fee

  

Title Insurance—Owner’s Coverage

    (if required by state or local laws)

Lender’s Inspection Fee

Notary Fee

  

Title Insurance Binder (Lender’s)

Transfer Fee (Purchaser’s Share)

Wire Transfer Fees

  

Toxic Substance Inspection

Recording Fees – Deed

  

General Home Inspection

Settlement/Closing Fee

Stamps on Deed or Mortgage

  

Appraisal

Processing Fee/Document Preparation

Underwriting Fees

Lender’s Closing Fees

  

Maximum inspection fees $500

Flood Certificate

Courier/Express Mail Fees

  

E-Doc Fee

 

  •  

Moving costs (exceptional items require approval)

  •  

Temporary living expenses for Executive through December 31, 2007, but if
Executive’s family has joined him in the Chicago area, through April 30, 2008

  •  

Family travel – up to 5 trips to Chicago for Executive’s family, plus 5
additional trips for Executive’s spouse. Additional travel shall be subject to
the approval of Company’s CEO.

  •  

Incidentals – an allowance of $33,333

  •  

Tax gross up of taxable benefits will be accommodated

 

- 18 -